Exhibit 10.3

 



Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of  February 27,
2019, is made and entered into by and among Tortoise Acquisition Corp., a
Delaware corporation (the “Company”), Tortoise Sponsor LLC, a Delaware limited
liability company (the “Sponsor”), Atlas Point Energy Infrastructure Fund, LLC,
a Delaware limited liability company (“Atlas Point”), Tortoise Borrower LLC, a
Delaware limited liability company (“Tortoise Borrower”), and the undersigned
parties listed under Holder on the signature pages hereto (each such party,
together with the Sponsor and any person or entity who hereafter becomes a party
to this Agreement pursuant to Section 5.2 of this Agreement, a “Holder” and
collectively the “Holders”).

 

RECITALS

 

WHEREAS, the Sponsor and Tortoise Borrower own an aggregate of 6,468,750 shares
of the Company’s Class B common stock, par value $0.0001 per share (the “Founder
Shares”);

 

WHEREAS, at the closing of the Company’s initial public offering, the Sponsor
and Tortoise Borrower will transfer to Atlas Point, Andrew J. Orekar, Frank M.
Semple and Sidney L. Tassin an aggregate of 1,385,625 Founder Shares;

 

WHEREAS, the Founder Shares will automatically convert into shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), at the time of the Company’s initial Business Combination (as defined
below) on a one-for-one basis, subject to adjustment, on the terms and
conditions provided in the Company’s amended and restated certificate of
incorporation;

 

WHEREAS, on February 27, 2019, the Company and Tortoise Borrower entered into
that certain Private Placement Warrants Purchase Agreement, pursuant to which
Tortoise Borrower agreed to purchase 6,500,000 warrants (or 7,175,000 warrants
if the over-allotment option in connection with the Company’s initial public
offering is exercised in full) (the “Private Placement Warrants”) in a private
placement transaction occurring simultaneously with the closing of the Company’s
initial public offering;

 

WHEREAS, on February 6, 2019, the Company, the Sponsor and Atlas Point entered
into that certain Amended and Restated Forward Purchase Agreement, pursuant to
which Atlas Point agreed to purchase up to an aggregate maximum amount of
$150,000,000 of either, at the election of the Company, (i) a number of units
(the “Forward Purchase Units”), consisting of one share of Common Stock (the
“Forward Purchase Shares”) and one-half of one warrant (the “Forward Purchase
Warrants”), for $10.00 per unit or (ii) a number of Forward Purchase Shares for
$9.67 per share, in a private placement that will close simultaneously with the
closing of the Company’s initial Business Combination; and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article 1
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article 1 shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed and (iii) the Company has a bona fide business purpose for not making such
information public.

 





 

 

“Agreement” shall have the meaning given in the Preamble.

 

“Atlas Point” shall have the meaning given in the Preamble.

 

“Board” shall mean the board of directors of the Company.

 

“Business Combination” shall mean any merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or other similar business
combination with one or more businesses, involving the Company.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall mean, (i) for purposes of a Demand Registration, any
Holder or group of Holders, that together holds Registrable Securities having an
aggregate value of at least $25 million, at the time of the written demand, and
(ii) for purposes of an Underwritten Demand, any Holder or group of Holders,
that together elects to dispose of Registrable Securities having an aggregate
value of at least $25 million, at the time of the Underwritten Demand, under a
Registration Statement pursuant to an Underwritten Offering.

 

“Effectiveness Period” shall have the meaning given in subsection 3.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-3” shall mean Form S-3 or any similar short-form registration statement
that may be available at such time.

 

“Forward Purchase Shares” shall have the meaning given in the Recitals hereto.

 

“Forward Purchase Units” shall have the meaning given in the Recitals hereto.

 

“Forward Purchase Warrants” shall have the meaning given in the Recitals hereto.

 

“Founder Shares” shall have the meaning given in the Recitals hereto.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
until the earlier of (A) one year after the date of the consummation of a
Business Combination and (B) the earlier to occur of, subsequent to a Business
Combination, (i) the first date on which the last reported sale price of the
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stock dividends, reorganizations, recapitalizations and the like) for any twenty
(20) trading days within any thirty (30) trading-day period commencing at least
one hundred and fifty (150) days after the consummation of a Business
Combination and (ii) the date on which the Company consummates a subsequent
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property.

 

“Holder Indemnified Persons” shall have the meaning given in subsection 4.1.1.

 



2

 

 

“Holders” shall have the meaning given in the Preamble.

 

“Insider Letter” shall mean the certain letter agreement, dated as of February
27, 2019, by and among the Company, the Sponsor, Tortoise Borrower, Atlas Point
and each of the Company’s officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants and Common Stock underlying the Private Placement Warrants, until
thirty (30) days after the completion of a Business Combination.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Registrable Security” shall mean (a) the shares of Common Stock issued or
issuable upon the conversion of any Founder Shares, (b) the Private Placement
Warrants (including any shares of Common Stock issued or issuable upon the
exercise of any such Private Placement Warrants), (c) the Forward Purchase
Shares or the Forward Purchase Warrants (including any shares of Common Stock
issued or issuable upon the exercise of any such Forward Purchase Warrants),
(d) any outstanding share of Common Stock or any other equity security
(including the shares of Common Stock issued or issuable upon the exercise of
any other equity security) of the Company held by a Holder as of the date of
this Agreement, (e) any equity securities (including the shares of Common Stock
issued or issuable upon the exercise of any such equity security) of the Company
issuable upon conversion of any working capital loans in an amount up to
$1,500,000 made to the Company by a Holder and (f) any other equity security of
the Company issued or issuable with respect to any such share of Common Stock by
way of a stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or reorganization; provided,
however, that, as to any particular Registrable Security, such securities shall
cease to be Registrable Securities when: (A) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (C) such securities
shall have ceased to be outstanding; or (D) such securities may be sold without
registration pursuant to Rule 144 promulgated under the Securities Act (or any
successor rule promulgated thereafter by the Commission) (but with no volume or
other restrictions or limitations).

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and any such registration statement having become effective by the
Commission.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Common Stock is then listed;

 



3

 

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) reasonable fees and expenses of one (1) legal counsel selected by the
Demanding Holders initiating a Demand Registration or Underwritten Demand to be
registered for offer and sale in the applicable Registration or Underwritten
Offering.

 

“Registration Statement” shall mean any registration statement under the
Securities Act that covers the Registrable Securities pursuant to the provisions
of this Agreement, including the Prospectus included in such registration
statement, amendments (including post-effective amendments) and supplements to
such registration statement and all exhibits to and all material incorporated by
reference in such registration statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.3.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Sponsor” shall have the meaning given in the Preamble.

 

“Tortoise Borrower” shall have the meaning given in the Preamble.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Demand” shall have the meaning given in subsection 2.1.3.

 

“Underwritten Offering” shall mean a Registration in which securities of the
Company are sold to an Underwriter in a firm commitment underwriting for
distribution to the public.

 

Article 2
REGISTRATIONS

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.3 hereof, at any time and from time to time on or after the date
the Company consummates the Business Combination, any Demanding Holder may make
a written demand for Registration of all of the then-outstanding Registrable
Securities and the Company shall file with the Commission, as soon as reasonably
practicable, but in no event later than ninety (90) days following the receipt
of such written demand, a Registration Statement covering such Registrable
Securities (a “Demand Registration”). Such written demand will specify the
intended methods of distribution. The Company shall use its reasonable best
efforts to cause such Registration Statement to become effective by the
Commission as soon as reasonably practicable after the initial filing of the
Registration Statement in accordance with Section 3.1 of this Agreement.

 

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has become effective by the Commission and
(ii) the Company has complied with all of its obligations under this Agreement
with respect thereto. The Company shall not be obligated or required to file
another Registration Statement until the Registration Statement that has been
previously filed with respect to a Registration pursuant to a Demand
Registration is subsequently terminated. Subject to the limitations contained in
this Agreement, the Company shall effect any Demand Registration on such
appropriate registration form of the Commission (x) as shall be selected by the
Company and (y) as shall permit the disposition of the Registrable Securities in
accordance with the intended method or methods of disposition specified in the
Demand Registration. If at any time a Registration Statement on Form S-3 filed
with the Commission pursuant to Section 2.1.1 is effective and a Holder provides
written notice to the Company that it intends to effect an offering of all or
part of the Registrable Securities included on such Registration Statement, the
Company will amend or supplement such Registration Statement as may be necessary
in order to enable such offering to take place in accordance with the terms of
this Agreement.

 



4

 

 

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.3 hereof, any Demanding Holder may make a written demand for an
Underwritten Offering pursuant to a Registration Statement filed with the
Commission in accordance with Section 2.1.1 (an “Underwritten Demand”). The
Company shall, within ten (10) days of the Company’s receipt of the Underwritten
Demand, notify, in writing, all other Holders of such demand, and each Holder
who thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in such Underwritten Offering pursuant to an Underwritten Demand
(each such Holder that includes all or a portion of such Holder’s Registrable
Securities in such Underwritten Offering, a “Requesting Holder”) shall so notify
the Company, in writing, within two (2) days (one (1) day if such offering is an
overnight or bought Underwritten Offering) after the receipt by the Holder of
the notice from the Company. Upon receipt by the Company of any such written
notification from a Requesting Holder(s), such Requesting Holder(s) shall be
entitled to have their Registrable Securities included in the Underwritten
Offering pursuant to an Underwritten Demand. All such Holders proposing to
distribute their Registrable Securities through an Underwritten Offering under
this subsection 2.1.3 shall enter into an underwriting agreement in customary
form with the Underwriter(s) selected for such Underwritten Offering by the
Demanding Holders initiating the Underwritten Offering. Notwithstanding the
foregoing, the Company is not obligated to effect more than an aggregate of
three (3) Underwritten Offerings pursuant to this subsection 2.1.3 and is not
obligated to effect an Underwritten Offering pursuant to this subsection 2.1.3
within ninety (90) days after the closing of an Underwritten Offering.

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Offering pursuant to a Underwritten Demand, in
good faith, advises the Company, the Demanding Holders, the Requesting Holders
and other persons or entities holding Common Stock or other equity securities of
the Company that the Company is obligated to include pursuant to separate
written contractual arrangements with such persons or entities (if any) in
writing that the dollar amount or number of Registrable Securities or other
equity securities of the Company requested to be included in such Underwritten
Offering exceeds the maximum dollar amount or maximum number of equity
securities of the Company that can be sold in the Underwritten Offering without
adversely affecting the proposed offering price, the timing, the distribution
method or the probability of success of such offering (such maximum dollar
amount or maximum number of such securities, as applicable, the “Maximum Number
of Securities”), then the Company shall include in such Underwritten Offering,
as follows: (i) first, the Registrable Securities of the Demanding Holders and
the Requesting Holders (if any) (pro rata based on the respective number of
Registrable Securities that each Demanding Holder and Requesting Holder (if any)
has requested be included in such Underwritten Offering and the aggregate number
of Registrable Securities that the Demanding Holders and Requesting Holders have
requested be included in such Underwritten Offering (such proportion is referred
to herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number
of Securities; (ii) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (i), Common Stock or other
equity securities of the Company that the Company desires to sell and that can
be sold without exceeding the Maximum Number of Securities; and (iii) third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i) and (ii), Common Stock or other equity securities of the
Company held by other persons or entities that the Company is obligated to
include pursuant to separate written contractual arrangements with such persons
or entities and that can be sold without exceeding the Maximum Number of
Securities.

 

2.1.5 Demand Registration Withdrawal. The Demanding Holders initiating a Demand
Registration pursuant to a Registration under subsection 2.1.1 shall have the
right to withdraw from such Registration pursuant to such Demand Registration
for any or no reason whatsoever upon written notification to the Company of
their intention to withdraw from such Registration prior to the effectiveness of
the Registration Statement filed with the Commission with respect to the
Registration of their Registrable Securities pursuant to such Demand
Registration. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with a Registration pursuant to a Demand Registration prior to its
withdrawal under this subsection 2.1.5.

 



5

 

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to (i) file a
Registration Statement under the Securities Act with respect to an offering of
equity securities of the Company, or securities or other obligations exercisable
or exchangeable for, or convertible into equity securities of the Company, for
its own account or for the account of stockholders of the Company, other than a
Registration Statement (A) filed in connection with any employee stock option or
other benefit plan, (B) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (C) for an offering of debt that is
convertible into equity securities of the Company or (D) for a dividend
reinvestment plan, or (ii) consummate an Underwritten Offering for its own
account or for the account of stockholders of the Company, then the Company
shall give written notice of such proposed action to all of the Holders as soon
as practicable (but in the case of filing a Registration Statement, not less
than ten (10) days before the anticipated filing date of such Registration
Statement), which notice shall (x) describe the amount and type of securities to
be included, the intended method(s) of distribution and the name of the proposed
managing Underwriter or Underwriters, if any, and (y) offer to all of the
Holders the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within (a) five (5) days in
the case of filing a Registration Statement and (b) two (2) days in the case of
an Underwritten Offering (unless such offering is an overnight or bought
Underwritten Offering, then one (1) day), in each case after receipt of such
written notice (such Registration a “Piggyback Registration”). The Company
shall, in good faith, cause such Registrable Securities to be included in such
Piggyback Registration and shall use its best efforts to cause the managing
Underwriter or Underwriters of a proposed Underwritten Offering to permit the
Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Piggyback Registration and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All such Holders proposing to include Registrable Securities in an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Offering that is to be a Piggyback Registration,
in good faith, advises the Company and the Holders of Registrable Securities
participating in the Piggyback Registration in writing that the dollar amount or
number of shares of the equity securities of the Company that the Company
desires to sell, taken together with (i)  the shares of equity securities of the
Company, if any, as to which Registration or Underwritten Offering has been
demanded pursuant to separate written contractual arrangements with persons or
entities other than the Holders of Registrable Securities hereunder, (ii) the
Registrable Securities as to which Registration or Underwritten Offering has
been requested pursuant to Section 2.2 hereof and (iii) the shares of equity
securities of the Company, if any, as to which Registration or Underwritten
Offering has been requested pursuant to separate written contractual piggyback
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Securities, then:

 

(a) If the Registration or Underwritten Offering is undertaken for the Company’s
account, the Company shall include in any such Registration or Underwritten
Offering (A) first, the Common Stock or other equity securities of the Company
that the Company desires to sell, which can be sold without exceeding the
Maximum Number of Securities; (B)  second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to subsection 2.2.1 hereof, Pro Rata, which can
be sold without exceeding the Maximum Number of Securities; and (C)  third, to
the extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), Common Stock or other equity securities of the
Company, if any, as to which Registration or Underwritten Offering has been
requested pursuant to written contractual piggyback registration rights of other
stockholders of the Company, which can be sold without exceeding the Maximum
Number of Securities; or

 

(b) If the Registration or Underwritten Offering is pursuant to a request by
persons or entities other than the Holders of Registrable Securities, then the
Company shall include in any such Registration or Underwritten Offering
(A) first, Common Stock or other equity securities of the Company, if any, of
such requesting persons or entities, other than the Holders of Registrable
Securities, which can be sold without exceeding the Maximum Number of
Securities; (B) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (A), the Registrable Securities of
Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, Pro Rata, which can be sold without exceeding the
Maximum Number of Securities; (C) third, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clauses (A) and (B),
Common Stock or other equity securities of the Company that the Company desires
to sell, which can be sold without exceeding the Maximum Number of Securities;
and (D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), Common Stock or other
equity securities of the Company for the account of other persons or entities
that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 



6

 

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration or Underwritten Offering effected pursuant to Section 2.2 hereof
shall not be counted as an Underwritten Offering pursuant to an Underwritten
Demand effected under Section 2.1 hereof.

 

2.3 Restrictions on Registration Rights. If (A) the Holders have requested an
Underwritten Offering pursuant to an Underwritten Demand and the Company and the
Holders are unable to obtain the commitment of underwriters to firmly underwrite
the offer; or (B) the Holders have requested a Demand Registration or an
Underwritten Offering pursuant to an Underwritten Demand and in the good faith
judgment of the Board such Registration or Underwritten Offering would be
seriously detrimental to the Company and the Board concludes as a result that it
is essential to defer the filing of such Registration Statement or the
undertaking of such Underwritten Offering at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
or to undertake such Underwritten Offering in the near future and that it is
therefore essential to defer the filing of such Registration Statement or
undertaking of such Underwritten Offering. In such event, the Company shall have
the right to defer such filing or offering for a period of not more than thirty
(30) days; provided, however, that the Company shall not defer its obligation in
this manner more than once in any twelve (12)-month period. Notwithstanding
anything to the contrary contained in this Agreement, no Registration or
Underwritten Offering shall be effected or permitted and no Registration
Statement shall become effective, with respect to any Registrable Securities
held by any Holder, until after the expiration of the Founder Shares Lock-up
Period or the Private Placement Lock-up Period, as the case may be.

 

Article 3
COMPANY PROCEDURES

 

3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities pursuant to this Agreement, the Company
shall use its best efforts to effect such Registration to permit the sale of
such Registrable Securities in accordance with the intended plan of distribution
thereof, and pursuant thereto the Company shall, as expeditiously as possible
and to the extent applicable:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold or are no longer outstanding (such period, the
“Effectiveness Period”);

 



7

 

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by the Demanding Holders or any
Underwriter or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus or are no longer
outstanding;

 

3.1.3 prior to filing a Registration Statement or Prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration or
Underwritten Offering, and such Holders’ legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus (including each
preliminary Prospectus) and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders; provided, that
the Company will not have any obligation to provide any document pursuant to
this clause that is available on the Commission’s EDGAR system;

 

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 during the Effectiveness Period, furnish a conformed copy of each filing
of any Registration Statement or Prospectus or any amendment or supplement to
such Registration Statement or Prospectus or any document that is to be
incorporated by reference into such Registration Statement or Prospectus,
promptly after such filing of such documents with the Commission to each seller
of such Registrable Securities or its counsel; provided, that the Company will
not have any obligation to provide any document pursuant to this clause that is
available on the Commission’s EDGAR system;

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 



8

 

 

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement or the Prospectus, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

 

3.1.11 obtain a comfort letter from the Company’s independent registered public
accountants in the event of an Underwritten Offering, in customary form and
covering such matters of the type customarily covered by comfort letters as the
managing Underwriter may reasonably request, and reasonably satisfactory to a
majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the placement
agent or sales agent, if any, and the Underwriters, if any, covering such legal
matters with respect to the Registration in respect of which such opinion is
being given as the placement agent, sales agent, or Underwriter may reasonably
request and as are customarily included in such opinions and negative assurance
letters, and reasonably satisfactory to such placement agent, sales agent or
Underwriter;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15 use its reasonable efforts to make available senior executives of the
Company to participate in customary “road show” presentations that may be
reasonably requested by the Underwriter in any Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses in respect of all
Registrations shall be borne by the Company. It is acknowledged by the Holders
that the Holders shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses,” all reasonable fees and expenses of any
legal counsel representing the Holders.

 

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i)  agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until he, she or it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until he, she or it is advised in
writing by the Company that the use of the Prospectus may be resumed. If the
filing, initial effectiveness or continued use of a Registration Statement in
respect of any Registration or Underwritten Offering at any time would require
the Company to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentences in this Section 3.4,
the Holders agree to suspend, immediately upon their receipt of the notices
referred to in this Section 3.4, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 



9

 

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Section 13(a) or 15(d) of the Exchange Act. The Company further covenants that
it shall take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell shares of
Registrable Securities held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission), including providing any legal opinions. Upon the
request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

Article 4
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) (collectively,
the “Holder Indemnified Persons”) against all losses, claims, damages,
liabilities and expenses (including reasonable attorneys’ fees and inclusive of
all reasonable attorneys’ fees arising out of the enforcement of each such
persons’ rights under this Section 4.1) resulting from any untrue or alleged
untrue statement of material fact contained in any Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by or on behalf of such Holder Indemnified Person specifically for use
therein.

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall, severally and not
jointly, indemnify the Company, its directors and officers and agents and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees and inclusive of all reasonable attorneys’ fees
arising out of the enforcement of each such persons’ rights under this Section
4.1) resulting from any untrue or alleged untrue statement of material fact
contained in any Registration Statement, Prospectus or preliminary Prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading, but only to the extent that the same are made in reliance on and
in conformity with information relating to the Holder so furnished in writing to
the Company by or on behalf of such Holder specifically for use therein. In no
event shall the liability of any selling Holder hereunder be greater in amount
than the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement giving rise to such
indemnification obligation.

 



10

 

 

4.1.3 Any person entitled to indemnification herein shall (i)  give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
there may be reasonable defenses available to the indemnified party that are
different from or additional to those available to the indemnifying party,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities.

 

4.1.5 If the indemnification provided under Section 4.1 is held by a court of
competent jurisdiction to be unavailable to an indemnified party in respect of
any losses, claims, damages, liabilities and expenses referred to herein, then
the indemnifying party, in lieu of indemnifying the indemnified party, shall to
the extent permitted by law contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities and
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and the indemnified party, as well as any other relevant
equitable considerations. The relative fault of the indemnifying party and
indemnified party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or such indemnified party and
the indemnifying party’s and indemnified party’s relative intent, knowledge,
access to information and opportunity to correct or prevent such action;
provided, however, that the liability of any Holder under this subsection 4.1.5
shall be limited to the amount of the net proceeds received by such Holder in
such offering giving rise to such liability. The amount paid or payable by a
party as a result of the losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth in subsections 4.1.1,
4.1.2 and 4.1.3 above, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this subsection 4.1.5 were determined by pro rata allocation or by
any other method of allocation, which does not take account of the equitable
considerations referred to in this subsection 4.1.5. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution pursuant to this
subsection 4.1.5 from any person who was not guilty of such fraudulent
misrepresentation.

 

Article 5
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery or (iii) transmission by hand delivery, telecopy, telegram, facsimile
or email. Each notice or communication that is mailed, delivered or transmitted
in the manner described above shall be deemed sufficiently given, served, sent,
and received, in the case of mailed notices, on the third (3rd) business day
following the date on which it is mailed, in the case of notices delivered by
courier service, hand delivery, telecopy or telegram, at such time as it is
delivered to the addressee (with the delivery receipt or the affidavit of
messenger) or at such time as delivery is refused by the addressee upon
presentation, and in the case of notices delivered by facsimile or email, at
such time as it is successfully transmitted to the addressee. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 452
Fifth Avenue, 14th Floor, New York, NY 10018, or by email at:
SSchnitzer@tortoiseadvisors.com, if to the Sponsor or Tortoise Borrower, to:
11550 Ash Street, Suite 300, Leawood, KS 66211, or by email at:
JKruske@tortoiseadvisors.com, and, if to any Holder, to the address of such
Holder as it appears in the applicable register for the Registrable Securities
or such other address as may be designated in writing by such Holder (including
on the signature pages hereto). Any party may change its address for notice at
any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 5.1.

 



11

 

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors.

 

5.2.3 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.4 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i)  written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in his, her or its capacity as a holder of
the shares of capital stock of the Company, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or the Company
and any other party hereto or any failure or delay on the part of a Holder or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Company. No
single or partial exercise of any rights or remedies under this Agreement by a
party shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

 

5.7 Term. This Agreement shall terminate upon the earlier of (i) the tenth
(10th) anniversary of the date of this Agreement and (ii) the date as of which
the Holders cease to hold any Registrable Securities. The provisions of
Article 4 shall survive any termination.

 

[Signature Page Follows]

 

12

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       TORTOISE ACQUISITION CORP.,   a Delaware corporation        
By: /s/ Vincent T. Cubbage   Name: Vincent T. Cubbage   Title: President and
Chief Executive Officer         HOLDERS:       TORTOISE SPONSOR LLC,   a
Delaware limited liability company         By: /s/ Connie Savage   Name: Connie
Savage   Title: Chief Financial Officer, Secretary and Treasurer        
TORTOISE BORROWER LLC,   a Delaware limited liability company         By: /s/
Connie Savage   Name: Connie Savage   Title: Officer         ATLAS POINT ENERGY
INFRASTRUCTURE FUND, LLC,   a Delaware limited liability company         By: /s/
Adam Karpf   Name: Adam Karpf   Title: Managing Director and Portfolio Manager  
      Address for notice:       1177 Avenue of the Americas, 42nd Floor,   New
York, NY 10036   Attention: Adam Karpf   Fax:   Electronic Mail:
Adam.Karpf@cibc.com       /s/ Andrew J. Orekar   Andrew J. Orekar       Address
for notice:       4 Dogwood Lane,   Greenwich, CT 06830   Attention: Andrew J.
Orekar   Fax:   Electronic Mail: aorekar@gaslogmlp.com

 

[Signature Page to Registration Rights Agreement]

 



 

 

  



  /s/ Frank M. Semple   Frank M. Semple       Address for notice:          
Attention: Frank M. Semple   Fax:   Electronic Mail:       /s/ Sidney L. Tassin
  Sidney L. Tassin       Address for notice:       4414 Lively Ln.   Dallas, TX
75220   Attention: Sidney L. Tassin   Fax: 214-871-6711   Electronic Mail:
stassin@cartaenergy.com



 

[Signature Page to Registration Rights Agreement]

 

 





 

 